*946OPINION OF THE COURT
On summary consideration, order affirmed, with costs. On the facts of this case, it appears that the trial court properly imposed a constructive trust for the benefit of the plaintiff to the extent of one-half interest in the co-operative apartment held in the defendant’s name. Furthermore, it cannot be said that the trial court abused its discretion in making an award of alimony in the amount of $250 per week to the plaintiff.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.